                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

 UNITED STATES OF AMERICA
                                               No. 17 CR 236
              v.
                                               Hon. Andrea R. Wood
 JOSEPH D. JONES and
 EDWARD SCHIMENTI


              GOVERNMENT’S RESPONSE TO MOTION TO DISMISS
               COUNT ONE OF THE SUPERSEDING INDICTMENT

      The UNITED STATES OF AMERICA, by JOHN R. LAUSCH, JR., United

States Attorney for the Northern District of Illinois, respectfully submits its response

to defendants Joseph D. Jones and Edward Schimenti’s motion to dismiss Count One

of the superseding indictment, which charges them with conspiring and attempting

to provide material support and resources to a designated terrorist organization

(Dkt. #85).

I.    BACKGROUND

      Between February and April 2017, defendants conspired and attempted to

provide material support and resources—specifically, personnel and cell phones—to

the Islamic State of Iraq and al Sham (“ISIS”), a designated foreign terrorist

organization. Specifically, defendants each provided cell phones for the purpose of

making improvised explosive devices to an individual who, unbeknownst to

defendants, was a confidential human source for the FBI (the CHS). Moreover,

defendants worked together to prepare and support the CHS’s purported travel

overseas to fight on behalf of ISIS.
      Defendants were charged with violating Title 18, United States Code, Section

2339B(a)(1), the charge they challenge in the instant motion to dismiss. In addition,

defendant Schimenti has been charged with making false statements involving

international terrorism to the Federal Bureau of Investigation, in violation of Title

18, United States Code, Section 1001(a)(2).

II.   ARGUMENT

      Defendants’ claims that the statute under which they are charged in Count

One, 18 U.S.C. § 2339B, is void for vagueness, overbreadth, or both, are flatly

incorrect and should be rejected by the Court. These defendants are being prosecuted

for conspiring and attempting to provide material support and resources, in the form

of cell phones and a recruited individual (CHS), to ISIS, not independent advocacy of,

or mere association with, ISIS. Because their conduct is “clearly proscribed,” they

may not complaint that the statute under which they are being prosecuted, § 2339B,

may be vague in some other situations. Nor does § 2339B chill expressive activity,

which is fatal to defendants’ claim of unconstitutional overbreadth.

      A.     Legal Principles

             1.     Vagueness

      Convicting someone of violating a criminal law that is unconstitutionally vague

violates that person’s Fifth Amendment right to due process of law. Johnson v. United

States, 135 S. Ct. 2551 (2015). A criminal statute is unconstitutionally vague if it

“fails to provide a person of ordinary intelligence fair notice of what is prohibited, or

is so standardless that it authorizes or encourages seriously discriminatory

                                           2
enforcement.” Holder v. Humanitarian Law Project, 561 U.S. 1, 18 (2010) (internal

quotation marks omitted).

      Courts analyze vagueness challenges as applied to the particular facts of the

case before it. “We consider whether a statute is vague as applied to the particular

facts at issue, for ‘[a] plaintiff who engages in some conduct that is clearly proscribed

cannot complain of the vagueness of the law as applied to the conduct of others.’” Id.

at 18–19 (quoting Vill. of Hoffman Estates v. Flipside, Hoffman Estates, Inc., 455 U.S.

489, 495 (1982)). “A court should therefore examine the complainant’s conduct before

analyzing other hypothetical applications of the law.” Hoffman Estates, 455 U.S. at

495. Defendants concur that their vagueness claim in this case is limited to their own

conduct. Dkt. #85 at 11–12 (“Accordingly, the material support statute is void for

vagueness as applied to Mr. Schimenti and Mr. Jones in this case.”). Vagueness

challenges are decided by analyzing the facts of the case in which the vagueness

challenge was made. As such, defendants’ hypotheticals about fact situations that

might come up if other defendants were being prosecuted in other cases are

irrelevant. Because the actions of defendants in this case were “clearly proscribed,”

their vagueness challenge fails.

             2.     Overbreadth

      A criminal law is overbroad if it prohibits a substantial amount of protected

speech. United States v. Williams, 553 U.S. 285, 292 (2008). Unlike vagueness, which

implicates Fifth Amendment due process rights, overbreadth is concerned with the

inhibition of First Amendment-protected speech, balanced against the protection of

                                           3
society that results from properly designating as criminal certain types of behavior.

See id. (describing the importance of maintaining an “appropriate balance” between

protecting against “inhibiting the free exchange of ideas” and the “harmful effects” of

invalidating “a law directed at conduct so antisocial that it has been made criminal”).

Accordingly, a statute’s overbreadth must be substantial, “not only in an absolute

sense, but also relative to the statute’s plainly legitimate sweep.” Id. In analyzing an

facial challenge for overbreadth, “a court’s first task is to determine whether the

enactment reaches a substantial amount of constitutionally protected conduct.”

Hoffman Estates, 455 U.S. at 494.

      Because 18 U.S.C. § 2339B does not proscribe protected speech at all, it is not

overbroad. In particular, this prosecution does not seek to punish defendants for what

they say, but, rather, uses defendants’ speech only as evidence, a use of speech that

the Supreme Court has upheld against First Amendment challenges. See Wisconsin

v. Mitchell, 508 U.S. 476, 489 (1993) (“The First Amendment . . . does not prohibit the

evidentiary use of speech to establish the elements of a crime or to prove motive or

intent.”); see also United States v. Rahman, 189 F.3d 88, 118 (2d Cir. 1999) (applying

this principle to the terrorism context). Defendants’ overbreadth claim fails.

      B.     18 U.S.C. § 2339B is Not Vague as Applied to the Conduct of These
             Defendants.

             1.     The Statutory Definition of “Terrorist Activity” is Not
                    Vague as Applied to These Defendants.

      The defendants’ chief complaint about the supposed vagueness of the

Immigration and Nationality Act’s (“INA”) definition of “engaging in terrorist

                                           4
activity” seems to be that the definition does not have a clause limiting its reach to

politically-motivated violence. Defendants, however, can point to no constitutional

requirement that Congress punish only support of politically-motivated violence.

Regardless, the question of whether the statutory definition of “terrorist activity” is

vague because it lacks a political motivation clause is a question for another case;

even if there were such a requirement, it would be met here, given that the ISIS

violence that defendants conspired and attempted to support serves that

organization’s political agenda. Here, the government has charged defendants Jones

and Schimenti with providing cell phones to the CHS in order for ISIS to use them in

improvised explosive devices and with preparing and supporting the CHS in the

CHS’s purported attempts to join ISIS. Defendants were “given sufficient notice that

[their] conduct”—attempting to provide materials and personnel to ISIS—“[wa]s

within the proscription of the statute.” United States v. Marzook, 383 F. Supp. 2d

1056, 1064 (N.D. Ill. 2005) (St. Eve, J.) (internal quotation marks omitted); see also

United States v. Ahmed, 94 F. Supp. 3d 394, 421 (E.D.N.Y. 2015) (“Because the use

of the phrase ‘engages in terrorist activity’ is not vague, it defines the offense with

sufficient clarity to allow ordinary people to understand what conduct is prohibited

and is sufficiently definite that it does not permit arbitrary or discriminatory

enforcement.”). In an as-applied vagueness challenge, that is conclusive.




                                          5
             2.     The Statutory Definition of “Material Support” in the
                    Form of “Personnel” is Not Vague as Applied to These
                    Defendants.

      Defendants’ argument that the supposed ambiguity as to ISIS’s status in terms

of whether it is a national state makes the definition of “material support” in the form

of “personnel” vague has no merit under U.S. law. Defendants offer the hypothetical

that simply traveling to ISIS-controlled areas of Syria may constitute “material

support” because someone within the territory of a nation is subject to that nation’s

“direction or control.” 18 U.S.C. § 2339B(h). This then is supposedly in tension with

Humanitarian Law Project’s holding that § 2339B does not prohibit mere

membership. This argument is premised on there actually being ambiguity as to

ISIS’s status. Under the only definition that matters for this case, the one provided

by U.S. law, there is no ambiguity. Under the laws of the United States, ISIS is not

recognized as a national entity.

      As applied to defendants, this is merely an academic point. Defendants are

charged with providing cell phones with the belief and understanding that they would

be transported to ISIS-controlled territory for use in assembling improvised explosive

devices to conduct violent attacks, as well as preparing and supporting the CHS in

purportedly planning to travel overseas to fight on behalf of ISIS. In neither of these

forms of material support is there a question of mere travel to ISIS-controlled

territory for non-violent purposes.

      Defendants further claim that “material support” is vague because the

individuals with whom they interacted, the UCs and the CHS, were not members of

                                           6
ISIS. Accordingly, they assert, “none of their actions can be characterized as being

‘under the control of ISIS.’” Dkt. #85 at 11. Defendants misunderstand how the

standard of being under a terrorist organization’s “direction or control” applies to

their case. It is not an element of the charged offense that defendants were under the

direction or control of ISIS. The requirement of being under a terrorist organization’s

“direction or control” relates to the “personnel” being provided as “material support”;

personnel is not limited to the defendants. Rather, defendants are charged with

conspiring and attempting to provide the CHS as personnel for ISIS. In other words,

defendants are charged with trying to send the CHS to Syria to subject the CHS to

ISIS’s “direction or control.”

      Finally, defendants claim that the “plain language” of § 2339B fails to give

adequate notice “as to what type of individual they cannot interact with unlawfully.”

Dkt. #85 at 7. As applied here, the defendants are not being charged with unlawful

interactions with particular individuals. As defendants point out in their motion, the

UCs and the CHS are not members of ISIS, nor did they claim to be. The charged

offense is that the defendants conspired and attempted to send cell phones to ISIS-

controlled territory for use as improvised explosive devices and helped prepare and

support someone they believed wanted to join ISIS. Defendants’ conduct, plainly, was

clearly proscribed under § 2339B, as material support includes the provision of

explosives. See 18 U.S.C. § 2339A(b)(1). See Marzook, 383 F. Supp. 2d at 1066 (holding

that § 2339B is not unconstitutionally vague as applied to defendant, where



                                          7
defendant was charged with recruiting an individual to join a terrorist organization).

Defendants’ vagueness challenges are unavailing and should be rejected by this

Court.

         C.    18 U.S.C. § 2339B is Not Overbroad.

         To prevail on their overbreadth claim, the defendants must show that

18 U.S.C. § 2339B prohibits a “substantial” volume of activity protected by the First

Amendment. They have failed to do this.

         Section 2339B does not “punish[] a substantial amount of protected free

speech, judged in relation to the statute’s plainly legitimate sweep.” Virginia v. Hicks,

539 U.S. 113, 118 (2003) (internal quotation marks omitted). The Supreme Court has

made clear that an overbreadth challenge will “[r]arely, if ever, . . . succeed” if, as in

this case, the statute is addressed to conduct rather than speech. Id. at 124. In

particular, in Humanitarian Law Project, the Supreme Court held that § 2339B does

not prohibit independent advocacy or expression. 561 U.S. at 26. “Rather, Congress

has prohibited ‘material support,’ which most often does not take the form of speech

at all.” Id.

         Defendants’ attempt to argue that the INA’s definition of “terrorist activity”

somehow runs afoul of Humanitarian Law Project by supposedly encompassing

“independent advocacy and mere membership” misses the mark. Essentially,

defendants assert, because the INA’s definition of “terrorist activity” prohibits,

among other things, “solicit[ing] any individual” to “engage in conduct otherwise

described in this section” and “for membership in a [designated Foreign Terrorist

                                            8
Organization],”   8   U.S.C.   §   1182(a)(3)(B)(iv)(V)(aa),   (bb),   that   constitutes

criminalizing activity that may raise First Amendment concerns.

      Defendants misunderstand the distinction that the Supreme Court drew in

Humanitarian Law Project. The Court distinguished between independent advocacy

or passive membership on the one hand, and active conduct on behalf of a terrorist

organization on the other. The former is not material support; the latter is. If a person

is soliciting new members on behalf of a terrorist organization, he is not a “mere”

member—nor does he even have to be a member of the terrorist organization at all.

He is a recruiter, and his recruitment activity is material support of the terrorist

organization. This statute thus does not somehow contradict Humanitarian Law

Project’s observation that “mere” membership is not criminalized under § 2339B. The

“terrorist activity” prohibited under § 2339B is conduct, not speech. “‘[T]he

Defendants aren’t charged with what they said. They are charged for what they

did’”—attempting to send cell phones and a recruit to ISIS. United States v. El-

Mezain, 664 F.3d 467, 539 (5th Cir. 2011) (quoting the government’s closing argument

in denying First Amendment challenge to jury charge). Defendants’ “recitation of the

applicable legal standards and [their] conclusory declaration that § 2339B is

overbroad do not come close to carrying th[eir] burden” of “demonstrat[ing]

‘substantial’ infringement of speech.” United States v. Farhane, 634 F.3d 127, 137 (2d

Cir. 2011) (emphasis in original); see also United States v. Warsame, 537 F. Supp. 2d

1005, 1016 (D. Minn. 2008) (“While the prohibitions of § 2339B may include some



                                           9
limited expression protected under the First Amendment, the Court cannot conclude

that § 2339 punishes a substantial amount of free speech in relation to its plainly

legitimate sweep.”).

      Finally, although overbreadth claims are measured against the amount of

constitutionally-protected speech that may be proscribed by a statute, and not, as in

the case of vagueness, necessarily by examining the specific conduct of the defendants

in the case at bar, it is worth noting that the prosecution now before this Court does

not seek to criminalize the defendants’ speech. A defendant’s free speech rights are

not abridged when the things he says are used against him. The First Amendment

“does not prohibit the evidentiary use of speech to establish the elements of a crime

or to prove motive or intent.” Wisconsin v. Mitchell, 508 U.S. 476, 489 (1993). This

rule is not altered in federal terrorism prosecutions. See, e.g., United States v.

Rahman, 189 F.3d 88, 118 (2d Cir. 1999) (“[W]hile the First Amendment fully protects

[defendant]’s right to express hostility against the United States, and he may not be

prosecuted for so speaking, it does not prevent the use of such speeches or writings

in evidence when relevant to prove a pertinent fact in a criminal prosecution.”). Here,

defendants are charged with attempting to provide material support in the form of

cell phones and a recruited individual (CHS) to ISIS, not any protected speech under

the First Amendment, but such speech can certainly be used as evidence of the

defendants’ motives.




                                          10
III.   CONCLUSION

       For the foregoing reasons, the United States respectfully requests that the

Court deny defendants’ motion to dismiss Count One of the superseding indictment.

                                             Respectfully submitted,

                                             JOHN R. LAUSCH, JR.
                                             United States Attorney

                                      By:     /s/ G. David Rojas
                                             BARRY JONAS
                                             RAJNATH LAUD
                                             G. DAVID ROJAS
                                             Assistant U.S. Attorneys
                                             219 South Dearborn St., Rm. 500
                                             Chicago, Illinois 60604
                                             (312) 353-5300




                                        11
